*730OPINION.
TRAMmell :
The petitioner kept no books of account. Ho reported his income for 1920 on the basis of cash receipts and disbursements which, in view of all the facts, is the correct method of reporting his income. See Appeal of John A. Brander, 3 B. T. A. 231. During 1920 he did not receive the amount of $10,847.10 which the respondent has added to his taxable income for that year. Pie received only the amount of $18,200.75 of the earnings for 1920.
From all the evidence, we are of the opinion that the gross income of the petitioner in 1920, on the basis of cash receipts and disbursements, was $18,200.75.
Judgment will be entered on 15 days’ notice, under Bule 50.
Smith dissents.